Name: Commission Regulation (EC) No 250/94 of 3 February 1994 laying down detailed rules governing imports of certain beef and veal products originating in Bosnia- Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: trade policy;  political geography;  tariff policy;  political framework;  animal product
 Date Published: nan

 No L 31 /8 Official Journal of the European Communities 4. 2. 94 COMMISSION REGULATION (EC) No 250/94 of 3 February 1994 laying down detailed rules governing imports of certain beef and veal products originating in Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia other than frozen (3) and is to apply from 7 February 1994, HAS ADOPTED THIS REGULATION : Article 1 1 . The reduced levies collected on import referred to in Article 7 of Regulation (EC) No 3698/93 shall apply only to products accompanied by certificates as provided for in Article 7 (3) of that Regulation . 2. The specimen for those certificates shall be as set out in Annexes I to III to Regulation (EC) No 879/93 . The provisions of that Regulation shall apply in respect of the procedures for the issuing and utilization of the certi ­ ficates. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3698/93 of 22 December 1993 concerning the arrangements appli ­ cable to the import into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Macedonia ('), and in particular Article 9 thereof, Whereas by Article 7 of Regulation (EC) 3698/93, the Community unilaterally provided for special arrange ­ ments applying to imports of 'baby-beef products origi ­ nating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the former Yugoslav Republic of Mace ­ donia ; whereas, in order to qualify for reduced levy on import into the Community, the products must be accompanied by a certificate to be drawn up by the Community ; whereas the specimen certificate in Annexes I to III to Commission Regulation (EEC) No 879/93 (2) should be used and the issuing and utilization procedures specified therein applied ; Whereas, pursuant to Article 10 of Regulation (EC) No 3698/93, these new import arrangements are to apply from 1 January 1994 ; whereas detailed rules governing the partial reimbursement, at the request of the parties concerned and under certain conditions, of levies on products covered by that Regulation and imported into the Community in the period 1 January to 6 February 1994 should accordingly be laid down ; whereas the amount to be reimbursed is equal to the difference between the levies in columns 2 and 5 of the Annex to Commission Regulation (EC) No 256/94 of 3 February 1994 fixing the levies on live cattle and on beef and veal Article 2 At the request of the parties concerned and on presenta ­ tion of proof that products released for free circulation in the Member States in the period 1 January to 6 February 1994 were accompanied by certificates as provided for in Article 1 (2) endorsed by a body listed in the Annex hereto, the Member States shall reimburse the difference between the levies set out in columns 2 and 5 of Regula ­ tion (EC) No 256/94. Article 3 This Regulation shall enter into force on 7 February 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 344, 31 . 12. 1993, p. 1 . (2) OJ No L 92, 16. 4. 1993, p. 8 . 0 See page 17 of this Official Journal . 4. 2. 94 Official Journal of the European Communities No L 31 /9 ANNEX Issuing agencies :  Republic of Croatia : 'Euroinspekt', Zagreb, Croatia,  Republic of Slovenia : ' Inspect', Ljubljana, Slovenia,  Former Yugoslav Republic of Macedonia : 'Cargoinspect', Skopje.